acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a caprohofsky tl-n-5890-97 date jan sca released to associate district_counsel salt lake city attn mark h howard from assistant chief_counsel income_tax accounting subject request for significant service_center advice questions on changing of filing_status this responds to your request for significant advice dated date in connection with questions posed by the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 how should the service process returns claiming the status of married_filing_jointly received after the time to elect that filing_status has passed how should the service proceed if a nonfiler shows agreement with examination results by paying the liability shown in the examination_report but the nonfiler does not sign the report or file a return what is the effect if the individual later files a joint_return should the service agree to a change in filing_status from married_filing_jointly to married_filing_separately if the taxpayer does not provide any reason for the change or if one of the taxpayers has been participating in illegal activity tl-n-5890-97 conclusion sec_1 the service should follow the deficiency procedures to assess the correct_tax the service should make an assessment based upon the taxpayer’s payment a subsequent return may result in an additional_assessment or may constitute a claim_for_refund although there are some exceptions the service generally should not agree to a change in filing_status under these circumstances facts issue sometimes after the service commences the examination of a taxpayer who has not filed a return the taxpayer decides to file a married_filing_jointly return the service_center asks how to process a return if the taxpayer’s spouse filed an earlier return claiming the status of married_filing_separately and three years from the return_due_date has passed thus limiting the right to elect to file jointly sec_6013 two branches within the service_center follow different procedures in processing such returns under branch 1's procedures a report determining the taxpayer's federal_income_tax liability is prepared using the married filing separate status if the report does not result in an increase in tax branch assesses the tax and notifies the taxpayer that the election to file a joint_return was not timely if the report results in increased liability branch sends the report to the taxpayer and asks the taxpayer to sign the report and agree to the change in tax_liability if the taxpayer does not sign the agreement branch prepares a notice_of_deficiency in most cases the taxpayer either agrees or defaults on the notice_of_deficiency and branch assesses the tax in contrast branch treats the change in filing_status as mathematical_or_clerical_error as defined in sec_6213 the liability is computed on a married filing separate basis and the tax assessed branch then prepares a letter notifying the taxpayer that the time to elect to file a joint_return had expired branch does not issue a notice_of_deficiency discussion branch apparently concluded that the error is based on an incorrect use of the married filing joint tables however sec_6213 limits correction of an incorrect use of a table tl-n-5890-97 to instances where the incorrect use is apparent from the existence of other information on the return under the facts provided the consideration of another return the earlier return filed by the spouse is necessary to reveal the existence of the error because the error is not apparent from the face of the taxpayer’s return the service may not use the math error procedures to correct this problem branch 1’s procedure recomputing the tax and making an assessment if the recomputed tax is less than the amount shown on the return may not be followed because the effect of the joint_return is unclear the only certainty is that the return is erroneous because it was filed after the due_date and one spouse previously filed a separate_return sec_6013 consider for example if the wife had filed married filing separate and reported dollar_figurex of tax_liability and then the husband and wife file a late and thus erroneous joint_return reporting dollar_figurex of tax_liability for the same year under branch 1's approach as we understand it the service would assess dollar_figure of tax_liability for the husband the husband could however have dollar_figurex of tax_liability with the wife having a liability of dollar_figurex the sec_6201 authority to assess taxes shown on returns depends on the concept of agreement by the taxpayer to the amount shown on the return see penn mutual indemnity co v comm'r 32_tc_646 concurring opinion aff'd ustc 3d cir because the taxpayer has not shown agreement to the liability the service_center should not summarily assess the amount shown in the absence of agreement by the taxpayer to the examination results the service should issue the taxpayer a notice_of_deficiency computing the tax_liability using the appropriate married filing separate status facts issue the examination branch conducts many substitute for return sfr examinations these examinations involve taxpayers who have not filed returns for the years under examination sometimes after the examination branch has begun an sfr examination and sent the taxpayer a report the taxpayer shows agreement with the report by sending in payment of the liability shown in the report under current procedures the examination an example of an incorrect use of a table is the use of the single taxpayers’ tax_rate schedule by an individual who has indicated the filing_status of married_filing_separately general explanation of the tax reform act of 94th cong 2d sess vol c b tl-n-5890-97 branch would close the case agreed per full payment of tax even though they had not received a return or a report signed by the taxpayer agreeing to the liability after this occurs the taxpayer will sometimes file a joint_return discussion based on these facts the examination branch poses the following questions if neither spouse has previously filed should the examination branch give any consideration to the return claiming joint filing_status should the examination branch solicit an agreement in addition to the full payment of the liability shown in the examination_report we first note that we agree with the assessment based on the taxpayer's payment if any payment is made before the mailing of a notice_of_deficiency sec_6213 does not prohibit the assessment of such amount and such amount may be assessed if such action is deemed to be proper sec_6213 sec_301 b revproc_84_58 1984_2_cb_501 provides that the service will treat a remittance as a payment of tax if it is made in response to a proposed liability as proposed in a revenue agent's or examiner's report and remittance in full of the proposed liability is made even though assessment based on the payment is valid the subsequent return may have legal consequences in particular if the report is prepared as a substitute for return sfr agreeing to it could prevent the taxpayer from filing a claim_for_refund using the tax_rates for married_filing_jointly in the situation you raised the taxpayer has not executed an agreement to the report if however the report is prepared as an sfr for each spouse and a spouse executes an agreement to that report the agreed report should constitute a return under sec_6020 for that spouse if a spouse made a sec_6020 return applying the rate sec_2 the basic requirements for a sec_6020 return are as follows the return must include information identifying the taxpayer and the data to calculate tax_liability must be reflected in the document the service must intend the document to function as the taxpayer's return and the return must be subscribed to by the secretary or_his_delegate see 65_tc_542 as indicated above to constitute a sec_6020 return the taxpayer must also execute an agreement to the sfr tl-n-5890-97 for a separate_return for a tax_year in which a joint_return could have been made a subsequent claim refund using the rates for a joint_return will constitute the spouse's return only if the conditions listed in sec_6013 are met accordingly while the agreement of a spouse to a report may not provide any significant legal benefit to the service that agreement could be detrimental to the spouses if the report is prepared as an sfr if a taxpayer does not execute an agreement to the sfr it constitutes a sec_6020 return a sec_6020 return does not constitute a return for purposes of sec_6013 91_tc_926 acq 1991_2_cb_1 in response to question if the return shows a decrease in the tax_liability and if the taxpayer filed it within the appropriate time period the return should qualify as a claim_for_refund sec_6511 if the return showed an increase in tax the tax may be assessed because the taxpayer had not filed an earlier return to start the statute_of_limitations sec_6501 thus each return will require a case by case analysis to determine what impact it has in response to question the agreement of the taxpayer to the examination results does not necessarily provide a significant benefit to the service although it does provide an additional basis for an assessment sec_6213 except as discussed above the signed agreement does not prevent the taxpayer from later contesting the liability or filing a return showing a different liability nor does it prevent the service from asserting further liability see wolf v comm'r tcmemo_1991_212 61_tcm_2608 aff'd 4_f3d_709 9th cir sec_6013 sets forth four limitations one limitation that can be relevant in the case of a spouse who did not file a return until contacted by the service prohibits making the election to file jointly after the expiration of three years from the last date prescribed by law for filing the return determined without regard to any extension of time granted to either spouse while sec_6020 describes such a return as prima facie good and sufficient for all legal purposes it does not start the statute_of_limitations on assessment and collection sec_6501 and the amount shown as due must be assessed under the deficiency procedures see 36_bta_427 for returns due on or after date the sec_6020 return does not stop the failure_to_file_penalty sec_6651 tl-n-5890-97 facts issue the service_center also wants to know more about when a taxpayer can change his or her filing_status from married_filing_jointly to married filing separate they ask if the service should agree to this change in filing_status when the taxpayer does not provide any reason for the change or if one of the taxpayers is or has been participating in illegal activity discussion the service_center questions the authority to make the change in filing_status based on publication and on sec_6013 at page publication addresses the filing of separate returns after joint returns and states once you file a joint_return you cannot choose to file separate returns for that year after the due_date of the return exception a personal representative for a decedent may change from a joint_return elected by the surviving_spouse to a separate_return for the decedent sec_6013 states making of election revocation an election described in this subsection with respect to any taxable_year may be made by filing a joint_return in accordance with subsection a and under such regulations as may be prescribed by the secretary such an election may be revoked by either spouse on or before the due_date including extensions for such taxable_year and in the case of an executor or administrator may be revoked by disaffirming as provided in the last sentence of subsection a however this election revocation authority is found within a subsection entitled joint_return where individual is in missing_status from a review of sec_6013 we conclude that the above election revocation authority only applies to a married couple where one spouse is missing in action as a result of service in a combat_zone we have used the publication for use in preparing returns tl-n-5890-97 when we focus on the rules for changing filing_status we find that the statute provides general rules for when a taxpayer may change from married_filing_separately status to married_filing_jointly status at sec_6013 however no such rules are provided for the reverse the only circumstance in which an election to file a joint_return may be disaffirmed is where a surviving_spouse filed a joint_return and within one year from the due_date of the return the decedent's personal representative files a separate_return pursuant to sec_6013 in any other case treasury regulations specifically prohibit changing the election from joint to married filing separate after the due_date for the return has passed see sec_1_6013-1 which states in relevant part for any taxable_year with respect to which a joint_return has been filed separate returns shall not be made by the spouses after the time for filing the return of either has expired while no authority exists for changing the election from married filing joint to married filing separate the taxpayer does have some avenue for relief if the taxpayer has filed a joint_return and then discovers significant problems with the return the injured_spouse can attempt to qualify for relief as an innocent spouse under sec_6013 in answer to the first question we conclude that the taxpayer would not have the right to change from the joint election after the return_due_date unless they never met the requirements to make a joint election facts that would generally show that the taxpayer could not make a joint election include the taxpayers were not married at the end of the tax_year sec_6013 one of the spouses was a nonresident_alien during the tax_year sec_6013 the spouses have different taxable_year sec_6013 in answer to the second question we conclude that the involvement of one of the taxpayer spouse in criminal activity does not provide a basis for changing from a joint election to the status of married filing separate the taxpayer would need to use the relief provided for an innocent spouse under sec_6013 tl-n-5890-97 if you have comments or further questions about issue or sec_6020 please contact john moran at if you have comments or further questions about other issues please contact catherine prohofsky at assistant chief_counsel income_tax accounting by_______ s ________________ michael d finley chief branch
